PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/166,753
Filing Date: 02/03/2021
Appellant(s): Kageyasu MIYAHARA et al.


__________________
Joseph J. Buczynski 
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 07/18/2022 appealing from the Office.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. 
a. Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agari et al. WO2018168423 (A1) -(US PG-PUB 20200285366 A1 is used as an equivalent English translation, hereinafter Agari) (hereinafter Agari) in view of Lee et al. U.S. PG-PUB 2015/0077652A1 (hereinafter Lee). Additionally, claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Agari et al. WO2018168423 (A1) -(US PG-PUB 20200285366 A1 is used as an equivalent English translation, hereinafter Agari) (hereinafter Agari).

(2) Response to Argument
Regarding Claim 1, Applicant argues on pages 6-7 of Appeal Brief that “In the rejection of independent claim 1, Agari fails to disclose that the touch panel further comprises a ground electrode formed on the cover panel. Nevertheless, the ground electrode 130 described and shown in paragraph [0023] and Figures 1 and 6 of Lee is broadly construed as corresponding to this feature. Thus, it is concluded in the Final Office Action that it would have been obvious to modify Agari to include the ground electrode 130 of Lee. In light of KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)), establishing a prima facie case of obviousness under 35 U.S.C. § 103 requires satisfying the factual inquiries as set forth by Graham v. John Deere Co. by conducting “a searching comparison of the claimed invention — including all its limitations — with the teaching of the prior art” (see In re Ochiai, 71 F.3d 1565, 1572 (Fed. Cir. 1995)) to arrive at “a suggestion of all limitations in a claim” (see CFMT, Inc. v. Yieldup Intern. Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003)). Thus, due to the holding of KSR that “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness,” MPEP § 2143 instructs that obviousness requires at least a suggestion of all the features of a claim, whether explicitly supplied by the prior art or arising from the knowledge of one of ordinary skill in the art, to provide “‘a reasoned explanation that avoids conclusory generalizations” (see Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 132, USPQ2d 1849, 1854 (Fed. Cir. 2009)). As can be appreciated from Figure 4 of Agari, Agari is configured to include multiple shielding wires 138 that are positioned between the connecting wires 139. Therefore, although one of the multiple shielding wires 138 is outside of the outermost connecting wire 139, it appears that the purpose of Agari is to include the shielding wires 138 on the transparent substrate 131. Therefore, one skilled in the art would have had no reason to fundamentally change Agari to include a ground wire on, for example, the protective plate 11”. 

	In response to Applicants argument, Examiner respectfully disagrees and states Agari was relied on to teach all claim limitation as presented in claim 1 including having a shielding wire 138 which is formed on an outer periphery of the electrode and cover panel (Fig. 4 and Para. [0042]-[0043]; shielding wire 138 is formed on an outer periphery of conductive member 13 corresponds to claimed “cover panel” and electrode 15, 16).
but fails to disclose having an arrangement of a ground electrode being formed on the cover panel as disclosed in claim 1.
However, looking at (Para. [0043]) of Agari, it teaches that the shielding wires 138 are grounded through the connecting terminals 136. Therefore, since the shielding wire is grounded, then it is a ground wire and therefore, would be combinable with Lee’s disclosure which teaches having a ground electrode (Fig. 1 and Para. [0023]; ground electrode 130) being formed on the cover panel at an outer peripheral side of the first electrode of the cover panel (Fig. 1, 6 and Para. [0023]; ground electrode 130 is formed along the entire edge of cover substrate 100 which is also at the edge of electrode). 
Examiner further states, in response to the Applicant's argument that “Agari in view Lee fails to disclose that the touch panel further comprises a ground electrode formed on the cover panel”, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969).
Thus, Agari as modified by Lee teaches claim limitation as recited.

Regarding claim 8, Applicant further argues on page 7 that “In the rejection of independent claim 8, the reasons for relying on Agari in the Final Office Action are basically the same as the reasons in the previous Office Action with regard to independent claim 1 and dependent claim 2. In particular, it is contended in the Final Office Action that shielding wire 138 overlaps a connecting terminal 136, which the Examiner is apparently broadly construing as a leading wire. However, independent claim 8 explicitly recites that the leading wire is configured to connect an external terminal and the second electrode. Therefore, even if a shielding wire 138 is connected to, and thus overlaps, a connecting terminal 136 in Agari, that connecting terminal does not connect an external terminal and the second electrode. Also, none of the shielding wires 138 overlap any of the connecting wires 139 in Agari. Accordingly, Appellant respectfully submits that, the cited references, taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claims 1 and 8. Therefore, in view of the foregoing, it is respectfully submitted that the outstanding rejection should be reversed”.
	
	In response to Applicants argument, Examiner respectfully disagrees and states Agari teaches a ground electrode (Fig. 4; shielding wire 138 which corresponds to ground wire as taught in Para. [0043]) is formed to overlap at least a part of the leading wire in plan view (see Fig. 4 below and Para. [0042]; shield wire 138 is formed between wire 139 wherein Examiner interprets wire 139 as claimed leading wire and the shielding wire as well as the leading wire 139 are disposed on the periphery of the touch panel, and as shown in plan view image below,  portions of the leading wire 139 are overlapped by shielding wire 138).

    PNG
    media_image2.png
    870
    749
    media_image2.png
    Greyscale


(3) Conclusion to Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AMY ONYEKABA/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        

Conferees:
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                    

	/AMARE MENGISTU/            Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.